SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement CARDINAL ENERGY GROUP, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] None required [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth amount on which filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of the filing. 1. Amount previously paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: CARDINAL ENERGY GROUP, INC. 2665 Fairfax Drive Upper Arlington, Ohio 43220 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF OUR MAJORITY STOCKHOLDERS To Our Stockholders: We are writing to advise you that certain stockholders, owning approximately 51.06% of our outstanding shares of common stock, have approved by written consent in lieu of a stockholders’ meeting, the proposal to effect a reverse stock split of our outstanding common stock on a one (1) share for two and a half (2.5) shares basis.On September 30, 2012, our board of directors unanimously approved the above proposal. PLEASE NOTE THAT THE NUMBER OF VOTES RECEIVED FROM STOCKHOLDERS BY WRITTEN CONSENT IS SUFFICIENT TO SATISFY THE STOCKHOLDER VOTE REQUIREMENT FOR THESE ACTIONS UNDER NEVADA LAW AND NO ADDITIONAL VOTES WILL CONSEQUENTLY BE NEEDED TO APPROVE THE ACTIONS. No action is required by you.The accompanying Information Statement is furnished only to inform stockholders of those actions taken by written consent described above before they take effect in accordance with Rule 14c-2, promulgated under the Securities Exchange Act of 1934, as amended.This Information Statement is first being mailed to you on or about October 25, 2012, and we anticipate the effective date of the proposed actions to be November 1, 2012, the record date, or as soon thereafter as practicable in accordance with applicable law, including the Nevada Revised Statutes. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. The accompanying Information Statement is for information purposes only and explains the actions taken by written consent.Please read the accompanying Information Statement carefully. October 25, 2012 Very truly yours, Timothy W. Crawford Chief Executive Officer 2 CARDINAL ENERGY GROUP, INC. 2665 Fairfax Drive Upper Arlington, Ohio 43220 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C THEREUNDER This Information Statement is being sent by first class mail to all record and beneficial owners of the common stock, $0.00001 par value, of CARDINAL ENERGY GROUP, INC., a Nevada corporation, which we refer to herein as “CEGI,” “company,” “we,” “our” or “us.”The mailing date of this Information Statement is on or about November 1, 2012.The Information Statement has been filed with the Securities and Exchange Commission (the “SEC”) and is being furnished, pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to notify our stockholders of actions we are taking pursuant to written consents of a majority of our stockholders in lieu of a meeting of stockholders. On November 1, 2012, the record date for determining the identity of stockholders who are entitled to receive this Information Statement, we had 86,250,000 shares of common stock issued and outstanding.The common stock constitutes the sole outstanding class of CEGI voting securities.Each share of common stock entitles the holder thereof to one vote on all matters submitted to stockholders. NO VOTE OR OTHER CONSENT OF OUR STOCKHOLDERS IS BEING SOLICITED IN CONNECTION WITH THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. On September 30, 2012, certain stockholders who beneficially owned 44,041,649 shares, or approximately 51.06% of our issued and outstanding common stock, consented in writing to effect a reverse stock split of our outstanding common stock on a one (1) share for two and one-half (2.5) shares basis. Also on September 30, 2012, our board of directors approved the above action, subject to approval by the stockholders.No other corporate actions to be taken by written consent were considered. We are not aware of any substantial interest, direct or indirect, by security holders or otherwise, that is in opposition to matters of action being taken.In addition, pursuant to the laws of Nevada, the actions to be taken by majority written consent in lieu of a special stockholder meeting do not create appraisal or dissenters’ rights. Our board of directors determined to pursue stockholder action by majority written consent of those shares entitled to vote in an effort to reduce the costs and management time required to hold a special meeting of stockholders and to implement the above action in a timely manner. Under Section 14(c) of the Exchange Act, actions taken by written consent without a meeting of stockholders cannot become effective until 20 days after the mailing date of this definitive Information Statement, or as soon thereafter as is practicable.We are not seeking written consent from any stockholders other than as set forth above and our other stockholders will not be given an opportunity to vote with respect to the actions taken.All necessary corporate approvals have been obtained, and this Information Statement is furnished solely for the purpose of advising stockholders of the actions taken by written consent and giving stockholders advance notice of the actions taken. 3 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 5 QUESTIONS AND ANSWERS 5 SUMMARY 6 CARDINAL ENERGY GROUP, INC. 6 Reverse Stock Split 6 OUTSTANDING VOTING SECURITIES AND CONSENTING STOCKHOLDERS 6 REVERSE STOCK SPLIT 7 Amendment to Articles of Incorporation 7 Effect of the Reverse Stock Split 8 Accounting Matters 9 Other Effects on Outstanding Shares 9 No Appraisal Rights 10 United States Federal Income Tax Consequences of the Reverse Stock Split 10 SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 10 WHERE YOU CAN FIND MORE INFORMATION 11 EFFECTIVE DATE 12 MISCELLANEOUS MATTERS 12 CONCLUSIONS 12 4 FORWARD-LOOKING INFORMATION This Information Statement and other reports that we file with the SEC contain certain forward-looking statements relating to future events performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “will” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “continue,” or similar terms, variations of such terms or the negative of such terms.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including those risks discussed elsewhere herein.Although forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment, actual results could differ materially from those anticipated in such statements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. QUESTIONS AND ANSWERS Q:Why did I receive this Information Statement? A:Stockholders owning a majority of our outstanding shares took action by written consent in lieu of a stockholders’ meeting.Federal securities laws require that our other stockholders receive this Information Statement before the action can become effective. Q:What actions did the stockholders take? A:The stockholders executed a written consent on September 30, 2012 approving the proposal that we effect a reverse stock split of our issued and outstanding shares of common stock on a one (1) share for two and one-half (2.5) basis with any fractional shares being rounded up to the next whole share.Pursuant to SEC rules and regulations, these actions require notification to all of our stockholders. Q:What action do I need to take as a stockholder? A:You are not required to take any action.The actions approved by written consent can take effect after 20 days from the date of mailing this Information Statement.Following the reverse split, your present share certificates will be replaced with a new certificate without any action on your part. Q:Am I entitled to appraisal rights? A:No. You are not entitled to appraisal rights in accordance with Nevada law in connection with the actions taken by written consent. Q:Will I recognize a gain or loss for U.S. federal income tax purposes as a result of the reverse stock split? A:You should not recognize any gain or loss for U.S. federal income tax purposes as a result of the reverse stock split. Q:Where can I find more information about the company? A:As required by law, we file annual, quarterly and current reports and other information with the SEC that contain additional information about our company.You can inspect and copy these materials at the public reference facilities of the SEC’s Washington, D.C. office, treet, NE, Washington, D.C. 20549 and on its Internet site at http://www.sec.gov. Q:Who can help answer my questions? A:If you have questions about the company after reading this Information Statement, please contact us in writing at our principal executive offices at 2665 Fairfax Drive, , Upper Arlington, Ohio 43220, attention Corporate Secretary, John May or by telephone at (614) 459-4959. 5 SUMMARY This summary sets forth certain selected information contained in this Information Statement that may be important to you to better understand transactions referred to in this summary.This summary also provides cross-references to the location in the Information Statement of the information summarized. CARDINAL ENERGY GROUP, INC. We were incorporated in the State of Nevada on June 19, 2007, for the purpose of developing, manufacturing and selling a steak timer.On September 28, 2012, we changed the focus of our business when we acquired all of the ownership interests of Cardinal Energy Group, LLC, an Ohio Limited Liability Company which is engaged in the business of exploring, purchasing, developing and operating oil and gas leases. CEGI is a reporting company under the Exchange Act, and our public filings can be accessed at www.sec.gov.CEGI’s common stock is listed for quotation on the OTC-QB under the trading symbol “KOKX”. Reverse Stock Split Our board of directors has determined that it is in our best interest to effect a reverse stock split of our issued and outstanding shares of common stock, on a one (1) share for two and one-half (2.5) shares basis (the “Reverse Stock Split”).We believe that reducing the number of outstanding shares of our common stock through the Reverse Stock Split will give us more flexibility in making an acquisition and could increase the per share market price of our common stock, which would provide a more favorable trading market for the shares. OUTSTANDING VOTING SECURITIES AND CONSENTING STOCKHOLDER As of the date of the written consent by stockholders owning a majority of our outstanding shares on September 30, 2012, CEGI had issued and outstanding 86,250,000 shares of common stock.Each share of common stock is entitled to one vote on matters submitted for stockholder approval. On September 30, 2012, the holders of 44,041,649 shares (or approximately 51.06% of the outstanding shares of common stock) executed and delivered to the board of directors a written consent approving the actions to effect the reverse stock split and change in corporate name.Because the actions were approved by the written consent of stockholders holding a majority of our outstanding shares, no proxies are being solicited with this Information Statement. Nevada corporate law provides in substance that unless a company’s articles of incorporation provide otherwise, stockholders may take action without a meeting of stockholders and without prior notice if a consent or consents in writing, setting forth the action so taken, is signed by stockholders having not less than the minimum number of votes that would be necessary to take such action at a meeting at which all shares entitled to vote thereon were present. The consenting stockholders are the beneficial owners of 44,041,649 shares of our common stock, which represents approximately 51.06% of the 86,250,000 voting shares outstanding.The consenting stockholders voted in favor of the proposed actions described herein pursuant to written consent dated September 30, 2012.No consideration was paid for the consent.The consenting stockholders are set forth below. 6 Name of Number of Percentage of Beneficial Owner (1) Position Shares Ownership Timothy Crawford(2) Principal Executive Officer and Director 25.17% Gregory Ruff (3) Director 5.80% Rashmi N. Yajnik (4) President and Director 16.49% John C. May Senior Vice President, Secretary and Director 1.80% Dan Troendly Principal Financial Officer, Principal Accounting Officer and Treasurer 0.90% Terrence Dunne Chairman of the Board of Directors 0.90% 51.06% Each individual named is an officer and/or director.The address for each is our address at 2665 Fairfax Drive, Upper Arlington, Ohio 43220. Shares are registered in the name of Continental Capital Partners, Inc., a corporation owned and controlled by Timothy Crawford, our principal executive officer. Shares are registered in the name of Gregory Ruff and Linda Ruff, husband and wife. Shares are registered in the name of California Hydrocarbons Corporation, a corporation owned and controlled by Rashmi N. Yajnik, our president. REVERSE STOCK SPLIT On September 30, 2012, our board of directors and principal stockholders holding a majority of our outstanding common stock approved a one (1) share for two and one-half (2.5) shares reverse split of our issued and outstanding common stock.The effective date of the split will be established at the discretion of our board of directors.We presently anticipate the split to occur on or about November 1, 2012. All shares of our common stock have equal rights and privileges with respect to voting, liquidation and dividend rights.Each share entitles the holder thereof to (i) one non-cumulative vote for each share held of record on all matters submitted to a vote of the stockholders; (ii) to participate equally and to receive any and all such dividends as may be declared by the board of directors; and (iii) to participate pro rata in any distribution of assets available for distribution upon liquidation.Holders of our common stock have no preemptive rights to acquire additional shares of common stock or any other securities.The common stock is not subject to redemption and carries no subscription or conversion rights. Amendment to Articles of Incorporation In connection with the Reverse Stock Split, we will not file with the State of Nevada an amendment to our articles of incorporation to reflect the split.Our current authorized capitalization will remain unchanged at 100,000,000 million shares of common stock with a par value of $0.00001 per share.We also have authorized 100 million shares of preferred stock, none of which are outstanding. 7 Under applicable Nevada law, a corporation may effect a reverse stock split without correspondingly decreasing the number of authorized shares of the same class or series if: (a) The board of directors adopts a resolution setting forth the proposal to decrease the number of issued and outstanding shares of a class or series; and (b) The proposal is approved by the vote of stockholders holding a majority of the voting power of the outstanding shares of the affected class or series. As our board of directors has approved the Reverse Stock Split and stockholders holding a majority of our outstanding shares of common stock have also approved the split by written consent, we are not required to change our authorized capitalization.Accordingly, our amendment to our articles of incorporation will reflect that our outstanding shares have been reverse split, but that our capitalization will be unchanged. Upon the effectiveness of the split, each share of our issued and outstanding common stock will be reverse split on a one (1) share for two and one-half (2.5) shares basis. Stockholders who would otherwise be entitled to receive fractional shares, because they hold a number of shares of common stock that is not evenly divided by the split ratio, will have the number of new shares to which they are entitled rounded up to the next whole number of shares.No stockholders will receive cash in lieu of fractional shares. Effect of the Reverse Stock Split Split shares of common stock issued in connection with the Reverse Stock Split will be fully paid and non-assessable. The number of stockholders will remain unchanged as a result of the Reverse Stock Split. The Reverse Stock Split will decrease the number of outstanding common shares but will not affect any stockholder’s proportionate interest in our company prior to the closing of the Share Exchange, except for minor differences resulting from the rounding up of fractional shares.The par value of our common stock will remain unchanged.While the aggregate par value of our outstanding common stock will be decreased, our additional paid-in capital will be increased by a corresponding amount.Therefore, the Reverse Stock Split will not affect our total stockholders’ equity.All share and per share information will be retroactively adjusted to reflect the split for all periods presented in our future financial reports and regulatory filings. Although it is generally expected that a reverse split will result in a proportionate increase in the market price of the split shares, there can be no assurance that our common stock will trade at a multiple of our current price, or that any price increase will occur or be sustained. If the market price of our stock declines after the implementation of the Reverse Stock Split, the percentage decline as an absolute number and as a percentage of our overall market capitalization would be greater than would be the case in the absence of the reverse split. Furthermore, the possibility exists that the reduction in the number of outstanding shares will adversely affect the market for our common stock by reducing the relative level of liquidity.In addition, the Reverse Stock Split may increase the number of the stockholders who own odd lots, or less than 100 shares.Stockholders who hold odd lots typically will experience an increase in the cost of selling their shares, as well as possible greater difficulty in effecting such sales. Consequently, there can be no assurance that the Reverse Stock Split will achieve the desired results outlined above. Following the Reverse Stock Split, we will have issued and outstanding approximately 34,500,000 shares of common stock, without giving effect to the rounding up of fractional shares. Following the Reverse Stock Split, we will have the corporate authority to issue 65,500,000 shares of authorized but unissued common stock.These shares may be issued without stockholder approval at any time, in the sole discretion of our board of directors. The authorized and unissued shares may be issued for cash, to acquire property or for any other purpose that is deemed in the best interests of our company.Any decision to issue additional shares will reduce the percentage of our stockholders’ equity held by our current stockholders and could dilute our net tangible book value.We have no immediate plans, proposals or arrangements, written or otherwise, to use these authorized and unissued shares of common stock following the Reverse Stock Split other in connection with the possible acquisition of additional oil and gas properties. 8 Our authorized and unissued shares could possibly be used by management to oppose a hostile takeover attempt, delay or prevent changes of control, or changes in or removal of management.This couldinclude transactions that are favored by a majority of stockholders, or in which the stockholders might otherwise receive a premium for their shares over then-current market price, or benefit stockholders in some other manner.Tender offers or other non-open market acquisitions of stock are usually made at prices above the prevailing market price.In addition, acquisitions of stock by persons attempting to acquire control through market purchases may cause the market price of the stock to reach levels that are higher than would otherwise be the case. The available authorized and unissued shares of common stock gives the company the ability to cause a potential anti-takeover effect by creating potential dilution to the number of outstanding shares. Such dilution will cause a party attempting a takeover to be required to buy more shares of the company stock and to expend additional resources to accomplish a takeover.The Reverse Stock Split is not part of a plan by management to affect the ability of third parties to take over or change control of the company, nor are we currently contemplating any such anti-takeover plan. We will not become a private company as a result of the reverse split, we expect that our common stock will continue to be quoted on the OTC-QB and we plan to continue to file periodic and other reports with the SEC under the Exchange Act. Following the Reverse Stock Split, the share certificates you now hold will be replaced with new certificates. You are not required to exchange your certificates for new certificates the old certificates now being in our possession will be cancelled.In the future, new share certificates will be issued reflecting the stock split, but this in no way will affect the validity of your current share certificates.The reverse split will occur on the effective date without any further action on the part of our stockholders.After the effective date of the reverse split, each share certificate representing shares of pre-split common stock will be deemed to represent 1/2.5 shares of post-split CEGI common stock.Certificates representing post-split common stock will be issued in due course by our transfer agent:Empire Stock Transfer, Inc., 7251 West Lake Mead Boulevard, Las Vegas, Nevada 89128.Its telephone number is (702) 562-4037. We request that stockholders do not send in any of their stock certificates at this time. As applicable, new share certificates evidencing post-split shares that are issued in exchange for old pre-split certificates representing restricted shares, will contain the same restrictive legend as on the old certificates.Also, for purposes of determining the term of the restrictive period applicable to the new post-split shares, the time period during which a stockholder has held their existing pre-split shares will be included in the total holding period. Accounting Matters The par value per share of the common stock will remain unchanged after the Reverse Stock Split. As a result, on the effective date of the Reverse Stock Split, the stated capital on the balance sheet attributable to the common stock will be reduced proportionally, based on the exchange ratio of the Reverse Stock Split, from its present amount, and the additional paid-in capital account will be credited with the amount by which the stated capital is reduced. The per share common stock net income or loss and net book value will be increased because there will be fewer shares of the common stock outstanding. The company does not anticipate that any other accounting consequences would arise as a result of the Reverse Stock Split. Other Effects on Outstanding Shares When the Reverse Stock Split is implemented, the rights and preferences of the outstanding shares of the common stock will remain the same after the Reverse Stock Split. Each share of common stock issued pursuant to the Reverse Stock Split will be fully paid and non-assessable. The Reverse Stock Split would result in some stockholders owning “odd-lots” of less than 100 shares of the common stock. Brokerage commissions and other costs of transactions in odd-lots are generally higher than the costs of transactions in “round-lots” of even multiples of 100 shares. 9 No Appraisal Rights Under Nevada Corporations Law, stockholders are not entitled to appraisal rights with respect to the proposed Reverse Stock Split and amendment to our articles of incorporation. United States Federal Income Tax Consequences of the Reverse Stock Split The following is a summary of certain material U.S. federal income tax consequences of the Reverse Stock Split to a stockholder (hereinafter a “U.S. stockholder”) that is a “United States person,” as defined in the Internal Revenue Code of 1986, as amended (the “Code”).This summary is not intended to be a complete discussion of all possible U.S. federal income tax consequences of the Reverse Stock Split and is included for general information purposes only.Further, it does not address any state, local or foreign income or other tax consequences.For example, state and local tax consequences of the Reverse Stock Split may vary significantly as to each U.S. stockholder, depending upon the state in which such stockholder resides or does business.Also, it does not address the tax consequences to holders that are subject to special tax rules, such as banks, insurance companies, regulated investment companies, personal holding companies, foreign entities, nonresident alien individuals, broker-dealers and tax-exempt entities.In addition, the discussion does not consider the tax treatment of partnerships or other pass-through entities or persons who hold our shares through such entities. The discussion below is based on the provisions of the U.S. federal income tax law as of the date hereof, which are subject to change retroactively as well as prospectively. This summary also assumes that the shares held by a U.S. stockholder prior to the Reverse Stock Split (“Old Shares”) were, and the shares owned by such stockholder immediately after the Reverse Stock Split (“New Shares”) will be, held as “capital assets,” as defined in the Code, generally property held for investment.The tax treatment of a stockholder may vary depending upon the particular facts and circumstances of such stockholder.The discussion below regarding the U.S. federal income tax consequences of the Reverse Stock Split also is not binding on the Internal Revenue Service or the courts.Accordingly, each stockholder is urged to consult with his, her or its own tax advisor with respect to the tax consequences of the Reverse Stock Split. No gain or loss should be recognized by a U.S. stockholder upon such stockholder’s exchange, or deemed exchange, of Old Shares for New Shares pursuant to the Reverse Stock Split. The aggregate tax basis and holding period of the New Shares received in the Reverse Stock Split should be the same as such stockholder’s aggregate tax basis and holding period in the Old Shares being exchanged.Special tax basis and holding period rules may apply to holders that acquired different blocks of stock at different prices or at different times.Holders should consult their own tax advisors as to the applicability of these special rules to their particular circumstances. We are hereby notifying our stockholders of the approval of the Reverse Stock Split and, pursuant to the Exchange Act, filing this Information Statement on Schedule 14C, which will be mailed to all stockholders of record as of the record date established therefore. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of September 30, 2012, with respect to the beneficial ownership of our common stock: · each stockholder believed to be the beneficial owner of more than 5% of our common stock; · by each of our directors and executive officers; and · all of our directors and executive officers as a group. 10 For purposes of the following table, a person is deemed to be the beneficial owner of any shares of common stock (i) over which the person has or shares, directly or indirectly, voting or investment power, or (ii) of which the person has a right to acquire beneficial ownership at any time within 60 days after the date of this report.”Voting power” is the power to vote or direct the voting of shares and “investment power” includes the power to dispose or direct the disposition of shares. Name of Number of Percentage of Beneficial Owner (1) Position Shares Ownership Timothy Crawford(2) Principal Executive Officer and Director 25.17% Gregory Ruff (3) Director 5.80% Rashmi N. Yajnik (4) President and Director 16.49% John C. May Senior Vice President, Secretary and Director 1.80% Roger Gray Director of Field Operations 0 0.00% Dan Troendly Principal Financial Officer, Principal Accounting Officer and Treasurer 0.90% Terrence Dunne Chairman of the Board of Directors 0.90% All officers and directors as a group (7 individuals) 51.06% The address for each officer/director is our address at 2665 Fairfax Drive, Upper Arlington, Ohio 43220. Shares are registered in the name of Continental Capital Partners, Inc., a corporation owned and controlled by Timothy Crawford, our principal executive officer. Shares are registered in the name of Gregory Ruff and Linda Ruff, husband and wife. Shares are registered in the name of California Hydrocarbons Corporation, a corporation owned and controlled by Rashmi N. Yajnik, our president. WHERE YOU CAN FIND MORE INFORMATION We file periodic reports and other information with the SEC, which reports and other information are available for inspection at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You may call the SEC at 1-800-SEC-0330 for information about these facilities. Copies of such information may be obtained by mail, upon payment of the SEC’s customary charges, by writing to the SEC at treet, N.E., Washington, D.C. 20549. The SEC also maintains a web site on the Internet at www.sec.gov that contains reports, proxy statements and other information about CEGI that we file electronically with the SEC. 11 EFFECTIVE DATE Pursuant to Rule 14c-2 under the Exchange Act, the above actions to effect the Reverse Stock shall not be effective until a date at least twenty (20) days after the date on which the definitive Information Statement has been mailed to the stockholders.We anticipate that the actions contemplated hereby will be effected on or about November 15, 2012. MISCELLANEOUS MATTERS The entire cost of furnishing this Information Statement will be borne by the company.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the common stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. The board of directors has fixed the close of business on March 9, 2012, as the record date for the determination of Stockholders who are entitled to receive this Information Statement. This Information Statement is being mailed on or about October 25, 2012 to all stockholders of record as of the record date. CONCLUSION As a matter of regulatory compliance, we are sending you this Information Statement that describes the purpose and effect of the above actions.Your consent to the above action is not required and is not being solicited in connection with this action.This Information Statement is intended to provide our stockholders information required by the rules and regulations of the Securities Exchange Act of 1934. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THE ATTACHED MATERIAL IS FOR INFORMATIONAL PURPOSES ONLY. BY ORDER OF THE BOARD OF DIRECTORS October 15, 2012 Timothy W. Crawford Chief Executive Officer 12
